 1   Edward J. Maney, Esq. #012256
     CHAPTER 13 TRUSTEE
 2
     101 North First Ave., Suite 1775
 3   Phoenix, Arizona 85003
     (602) 277-3776 Ext. 213
 4   ejm@maney13trustee.com
 5
                                IN THE UNITED STATES BANKRUPTCY COURT
 6

 7                                       FOR THE DISTRICT OF ARIZONA

 8   In re:                                            In Proceedings Under Chapter 13
 9   RICHARD E. REES,                                  Case No. 2:19-bk-08276-MCW
10
     and                                               NOTICE OF INTENT TO LODGE
11                                                     DISMISSAL ORDER AND
     ANITA REES,                                       CERTIFICATE OF MAILING
12

13   Debtor(s)
14

15            NOTICE IS HEREBY GIVEN that Edward J. Maney, duly appointed Trustee in the
16
     above captioned matter, intends to lodge an order dismissing debtor’s case for failure to comply
17
     with the Trustee Recommendation and failure to file an objection to the Recommendation and
18
     obtain a hearing date. See attached proposed Order.
19

20            DATED: See Electronic Signature.
                                                         EDWARD J. MANEY,
21                                                       CHAPTER 13 TRUSTEE

                                                        Edward Digitally
22
                                                                                  signed
23                                                                       by Edward J.
24                                                      J. Maney, Maney, Esq.
                                                                         Date: 2019.12.03
25
                                                        Esq.             09:55:01 -07'00'
                                                         _______________________________
26                                                       Edward J. Maney, Esq. #012256
                                                         101 North First Ave., Suite 1775
27                                                       Phoenix, Arizona 85003
                                                         (602) 277-3776Ext. 213
28
     NOTICE OF INTENT TO LODGE DISMISSAL ORDER AND CERTIFICATE OF MAILING - 1



     Case 2:19-bk-08276-MCW         Doc 30 Filed 12/03/19 Entered 12/03/19 13:27:00               Desc
                                    Main Document    Page 1 of 2
 1                                         CERTIFICATE OF MAILING
 2

 3           I, Edward J. Maney, Esq. do hereby certify that a copy of the Notice of Intent to Lodge

 4   Dismissal was mailed on December 3, 2019, to Debtors and the United States Trustee.
 5

 6           DATED: See Electronic Signature.
                                                          EDWARD J. MANEY,
 7                                                        CHAPTER 13 TRUSTEE
 8


                                                         Edward Digitally
 9
                                                                                   signed
10                                                                        by Edward J.
11                                                       J. Maney, Maney, Esq.
                                                                          Date: 2019.12.03
12

13
                                                         Esq.             09:55:10 -07'00'
                                                          _______________________________
                                                          Edward J. Maney, Esq. #012256
                                                          101 North First Ave., Suite 1775
14
                                                          Phoenix, Arizona 85003
15                                                        (602) 277-3776 Ext. 213

16
      Copies of the forgoing mailed
17    to the following: [see electronic signature]
18    Richard Rees
      Anita Rees
19    25370 W. Carson Drive
      Buckeye, Arizona 85326
20
      Debtors
21
      Thomas A. McAvity, Esq.
22    4602 E. Thomas Road
      Suite S-9
23    Phoenix, Arizona 85028
      Debtors’ counsel
24


            Grace
25
                                  Digitally signed
26                                by Grace Harley

            Harley
                                  Date: 2019.12.03
27                                13:05:12 -07'00'
      By:
28           Trustee’s Clerk
     NOTICE OF INTENT TO LODGE DISMISSAL ORDER AND CERTIFICATE OF MAILING - 2



     Case 2:19-bk-08276-MCW               Doc 30 Filed 12/03/19 Entered 12/03/19 13:27:00      Desc
                                          Main Document    Page 2 of 2
